Title: To Thomas Jefferson from William Duane, 9 August 1808
From: Duane, William
To: Jefferson, Thomas


                  
                     Respected Sir, 
                     Phila. Aug. 9. 1808
                  
                  The enclosed letter contains information of a nature that ought not be unknown to the Executive, and I therefore enclose it.
                  The subject to which it relates, induces me also to state, that much abuse of the Embargo has been committed in this port; I communicated to the Custom house information last week, of provisions and other articles put on board a vessel at one of our wharves; and instances have been frequent and notorious. The inability of Gen Shee for a long time past, to give energy to the office; and the indecent hostility of Mr Graaf the deputy Collector to the geneal administration and its public policy, have combined to relax the due force of the law in a manner that is inconceivable unless on the scene of action. Indeed the Custom house is proverbially a den of disorganization and has been constantly one of the most fatal means of distraction and division between the friends of the public policy, and the professed friends—The appointment of a firm and upright character as the Sucessor of Gen Shee will not only be essential to the support of the public policy & law, but will in the effect of the choice, greatly influence the Elections in this district, which if something is not done by discountenancing these officers of the Government of the U.S. who foment distraction and fleeting persons who will prefer public duty to all secret influence of vicious individuals, if something of this nature does not occur, we shall be saddled with three malignant Federalists Geo. Latimer, Jos. Hemphill & Peter A Browne, for Congress.—I do not undertake to name any person as suited to succeed Gen. Shee, because it might seem to be a wish to promote some individual rather than the public interest that influenced these remarks—Much caution and correct information from sources to be relied on, are certainly requisite to guard against interested representations, and the movements of the enemies of Administration at our Coffee houses
                  In the state we shall carry our Presidential ticket without hazard—altho’ I understand S. Maclay is coming forth with a Phillippic against Mr. Madison; but he has already committed political suicide and what he may do can be only barely offentive without being destructive.
                  I think it an act of friendship to my friend Leiper, who is one of the Secureties for the Marshal of this district, to apprize you that I fear Mr Leiper may suffer by being bail. Smith has purchased lands and buils a kind of palace that cost about 18 to 20000$—The property is covered by the name of Rebecca Robins the sister of Smith’s wife—who it is well known had no more than 500£ currency her portion—as this evil must grow with time, and as I have spoken and others have spoken, to Mr. L. who appears at a loss what to do, I think it but justice to apprize you of it, so that Mr. L. may at least take steps to [save] himself—I fear too, that there is a shipping concern in which the same person with his son in law a Mr Dennis has been engaged, may tend to encrease a future involvement—as Dennis has been very lately a bankrupt, and has sent a vessel under an Orleans clearance to Antigua, and I am told the vessel has returned new paintd and under another name. I mention these particulars only to shew the extreme precariousness of the Security.
                  There are many things which occur here that ought to be known, but I am apprehensive of being too troublesome to you
                  Ever Respectd Sir Your Affectionately
                  
                     Wm Duane 
                     
                  
               